Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the application filed on 02/08/2021. 
Claims 1-20 are presented for examination. 
References in applicant's IDS form 1449 received on 10/08/2021 have been considered by the examiner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shafet et al. “US 2020/0213346 A1” (Shafet) in view of Abhinav et al. “US 2021/0142478 A1” (Abhinav).
Regarding Claim 1:  A method for detecting anomalous financial activity, comprising:
obtaining a target vector from a first plurality of financial transactions for a target party (at least see Shafet Abstract; Figs. 1-2; [0011]);
obtaining a baseline vector from a second plurality of financial transactions for a plurality of parties (at least see Shafet Abstract; Figs. 1-2; [0021]);
obtaining a vector distance between the first output vector and the second output vector (at least see Shafet Abstract; Figs. 4-5; [0042]-[0043]); and
generating a drift score from the vector distance, the drift score indicative of how much the first plurality of financial transactions in the target vector vary from the second plurality of financial transactions in the baseline vector (at least see Shafet [0031] and [0075]); and
providing an alarm message if the drift score indicates potential fraudulent or money 9 activity by the target party (at least see Shafet [0047]).
Shafet disclose the claimed invention but fails to explicitly discloses generating a first output vector using the target vector as input to a first network of a Siamese neural network (at least see Shafet Fig. 8; [0006]); generating a second output vector using the baseline vector as input to a second network of the Siamese neural network (at least see Shafet Abstract; [0062]-[0063]);
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use Abhinav’s teachings in Shafet’s PREDICTING ONLINE ELECTRONIC ATTACKS BASED ON OTHER ATTACKS enabled, for the advantage of attack detection and prevention to predict attack targets calculation using a Siamese network for scoring between a target segment and a source segment in a pair.
Regarding Claim 2:  The method of claim 1, wherein each for the first network and the second network is a bidirectional long short term memory (LSTM) recurrent neural network (at least see Shafet Abstract; Figs. 1-2; [0011]).
Regarding Claim 3:  The method of claim 1, wherein each of the first network and the second network are identical networks that are configured to use the same weights and parameters within and between layers of the first network and the second network (at least see Shafet [0021]). 
Regarding Claim 4:  The method of claim 1, wherein each of the first network and the second network have a retained memory of n previous time steps which serve to generate the first output vector and the second output vector (at least see Shafet [0015]).
Regarding Claim 5:  The method of claim 1, further comprising:  selecting the plurality of parties to be similarly situated as the target party (at least see Shafet [0011]).
Regarding Claim 6:  The method of claim 5, wherein the plurality of parties and the target party are in at least one of: the same geographical region, the same business sector or industry, or the same demographic group (at least see Shafet [0013]).
Regarding Claim 7:  The method of claim 1, wherein the first plurality of financial transactions and the second plurality of financial transactions are selected to be within the same time period (at least see Shafet [0031]).
Regarding Claim 8:  The method of claim 1, wherein the first plurality of financial transactions and the second plurality of financial transactions are selected to be of a same transaction type (at least see Shafet [0042]).
Regarding Claim 9:  The method of claim 1, further comprising: training the Siamese neural network based on a plurality of sample transactions to detect differences between legitimate financial transactions and potentially money laundering financial transactions (at least see Shafet [0012]).
Regarding Claim 10:  The method of claim 1, wherein the first plurality of financial transactions in the target vector include financial transactions for a current time period as well as financial transactions for a plurality of L previous time periods, and the second plurality of financial transactions in the baseline vector include financial transactions for the current time period as well as financial transactions for the same plurality of L previous time periods (at least see Shafet [0013]).
Regarding Claim 11:  The method of claim 1, wherein the alarm message is provided only if the drift score and a plurality of immediately preceding drift scores for the same target party, in combination, indicate potential fraudulent or money laundering activity by the target party (at least see Shafet [0036]).
Regarding Claim 12:  The method of claim 11, wherein the alarm message is provided if two or more of the drift scores fall within a range associated with potential fraudulent or money laundering activity (at least see Shafet [0031]). 
Regarding Claim 13:  The method of claim 11, wherein the drift score generated from the vector distance is based on the first plurality of financial transactions includes financial transactions for a current time period as well as financial transactions for a plurality of L previous time periods, and the plurality of immediately preceding drift scores for the same target party include a previous drift score comprising financial transactions for a previous time period as well as financial transactions for L prior time periods (at least see Shafet [0038]).
Regarding Claim 14:  The method of claim 1, wherein the vector distance is normalized within a defined range to obtain the drift score (at least see Shafet [0011]).
Regarding Claims 15-20:  all limitations as recited have been analyzed and rejected with respect to claims 1-14.
Relevant Prior Art
The prior art made of record and not relied upon, which is considered pertinent to applicant's disclosure, are cited in the Notice of Reference Cited form (PT0-892).
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121. The examiner can normally be reached Monday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FATEH M OBAID/Primary Examiner, Art Unit 3627